Case 19-70190-hdh11 Doc 11 Filed 07/29/19 Entered 07/29/19 13:52:57 Page 1of2

John A. Leonard

LEONARD, KEY & KEY, PLLC
900 Eighth Street - Suite 320
Wichita Falls Texas 76307-8385
Telephone: (940) 322-5217
Fax: (940) 322-3381
Attorneys for Debtors

UNITED STATES BANKRUPTCY COURT
NOTHERN DISTRCT OF TEXAS
WICHITA FALLS DIVISION

IN RE: §
J&D CONSTRUCTION, LLC § CASE NO. 19-70190-HDH-11

§

Debtor §

AFFIDAVIT OF PROPOSED ATTORNEY
(Related Document # 10 )

TO THE HONORABLE HARLIN D. HALE, UNITED STATES BANKRUPTCY JUDGE:

STATE OF TEXAS §
§

COUNTY OF WICHITA §

BEFORE ME, the undersigned notary public, personally appeared John A. Leonard, who,
after being duly sworn, did depose and state:

"That he is an attorney duly admitted to practice in the State of Texas before the United

States District Court for the Northern District of Texas; that he maintains a practice of

law and is a partner in the law firm of Leonard, Key & Key PLLC at 900 Eighth Street,

Suite 327, Post Office Box 8385, Wichita Falls, Texas 76307-8385, and neither he, Tom

Key or John Key have any connection with J&D Construction, LLC, the above named

Debtor, its creditors, or any other party in interest heygin or te. vin ys.

J hn A. ‘Leonard

AFFIDAVIT/ATTORNEY Page 1 of 2
Case 19-70190-hdh11 Doc 11 Filed 07/29/19 Entered 07/29/19 13:52:57 Page 2 of 2

SUBSCRIBED AND SWORN TO BEFORE ME by the said John A. Leonard, this the
29" day of July 2019 to certify which witness my hand and seal of office.

Guten Gretchen D. Metzner Savor A SS on)
(Ho) Notary ID 12487919-5 Notary Public in and for the State of Texas
ce

fn My Commission Expires
> April 8, 2020

 
